Exhibit 10.73

Shanghai Bank

Loan Hypothecation Contract

Contract Number: 1598020218



Pledgor: Shanghai Fangyuan Digital Technology Company, Ltd.

Telephone: 64951122

Registered Address: No. 421, Zhongshan East Road, Bldg. No. 62

Postal Code: 200233

Primary Place of Business: ____________________________

Postal Code: ______

Legal Representative: Wang Guoxiong

Facsimile: 64951116

Appointed Agent: ________________

Facsimile: ________

Bank of Basic Account: _______________________________

Account No.: __________

E-mail Address: _______________ Company Website: ______________

 

Pledgee: Shanghai Bank Caohejing Branch Telephone: 54902159

Facsimile: 54902144

Primary Place of Business: No. 6, Caobao Road

Postal Code: 200233

Legal Representative: Meng Yanli

Facsimile: 64758067

Appointed Agent: _______________

Facsimile: ________

E-mail Address: ________________ Company Website:_____________

 

 

 

Pledgor and Pledgee, in accordance with the provisions of the People's Republic
of China Security Act and other relevant laws, regulations, rules and
provisions, having reached a consensus through consultations, hereby conclude
this Contract for the purpose of joint performance hereof.

(Explanation: o in this Contract indicate options; chosen options are marked
with U , while those not chosen are marked with X.)

Article 1 Principal Creditor's Rights

The principal creditor's rights are with respect to the loan principal of
(spelled out) Ten Million Yuan Exactly under the terms of Loan Contract number
15980 between Lender, Shanghai Bank Caohejing Branch, and Borrower, Shanghai
Fangyuan Digital Technology Company, Ltd.

Article 2 Term of Borrower's Fulfillment of Debt Obligation

The term of Borrower's fulfillment of debt obligation is from December 2002
through June 2003. If the term for fulfillment of debt obligation in this
Contract is inconsistent with loan documentation, the information recorded in
loan documentation shall prevail.

Article 3 Effective Term of Hypothecation

The hypothecation shall exist concurrent to the creditor's rights that it
secures; as long as the creditor's rights are not eliminated, the hypothecation
shall not be eliminated.

Article 4 Pledged Property

For details concerning the pledged property, see the attached List of Pledged
Property.

Article 5 Scope of Pledge Security

U The scope of pledge security shall be the full creditor's rights enjoyed by
Pledgee under the terms of the Loan Contract referred to in Article 1 of this
Contract, including loan principal, interest, penalty interest, breach of
contract penalties, compensation amounts, pledged property custodian fees and
expenses to realize hypothecation rights.

X The scope of pledge security shall be
_______________________________________________

________________________________________________________________
_________________.

Article 6 Delivery of Pledged Property

Pledgor shall complete pledged property delivery procedures by [date blank]. For
pledges of movable property, pledged property shall be delivered to Pledgee. For
pledges of rights, pledge registration, recording and filing procedures for the
relevant rights documentation shall be completed before delivery of same to
Pledgee.

Article 7 Insurance Matters

7.1 If Pledgee deems necessary, Pledgor shall purchase property insurance for
the pledged property, the insured value to be no lower than the stipulated
amount of the pledge security scope set forth in Article 5 of this Contract. The
term of insurance shall be continuous, and the overall valid term shall be no
shorter than the term for borrower fulfillment of the debt obligation as set
forth in Article 2 of this Contract. Prior to repayment in full on the part of
Borrower of the debt obligation under the terms of the main contract, Pledgor
must not terminate or cancel insurance for any reason.

7.2 The original insurance contract shall designate Pledgee as first beneficiary
of insurance compensation, and shall be turned over to Pledgee for safekeeping.

7.3 Insurance expenses shall be borne by Pledgor.

Article 8 Notary Matters

If Pledgee deems necessary, Pledgor shall have this Contract notarized in
concert with Pledgee. Notary fees shall be borne by Pledgor.

Article 9 Declarations and Warranties

9.1 Pledgor declares:

9.1.1 That Pledgor is an enterprise juridical person U institution juridical
person q other economic organization approved for registration by a Chinese
industry and commerce administrative organ U administrative authority , has
passed the required annual inspections, exists validly, and is qualified and
competent to conclude and fulfill this Contract, and meets the following
criteria:

9.1.1.1 That it is in possession of a loan card issued by the Shanghai Branch of
the People's Bank of China which has further passed annual review;

9.1.1.2 That conclusion and fulfillment of this Contract are in compliance with
the provisions of the Company's Articles of Association, and do not conflict
with other contracts already concluded;

9.1.2 That Pledgor is a natural person with the capacity for civil conduct to
conclude and fulfill this Contract;

9.1.3 That it fully understands all contents of the loan contract referred to in
Article 1 of this Contract, and that it is voluntarily providing pledge security
to Pledgee;

9.1.4 That all certificates and documentary information turned over to Pledgor
are authentic, legal, complete and valid, and that nothing is concealed or
falsified;

9.1.5 That it owns full and legal rights of disposition of the pledged property
provided, and that disposition of said pledged property has not been restricted
by any other means prior to the conclusion of this Contract.

9.2 Pledgor warrants:

9.2.1 To accept and cooperate with Pledgee's verification of its qualifications
and authority to pledge security, creditworthiness and repayment ability, and of
the ownership and value of the pledged property and certificates concerning
agreement to pledge property.

9.2.2 In the event of any of the following circumstances, Pledgor shall notify
Pledgee in writing prior to the occurrence of the circumstance, or no later than
the day after the occurrence of the circumstance, and shall provide relevant
information; furthermore, in the event that pledge security qualifications,
authorities or capacity are endangered, Pledgor shall take the initiative to
adopt effective remedial measures:

9.2.2.1 Matters affecting the ownership and disposition of the pledged property,
including corporate mergers, dissolution, bankruptcy, liquidation, or
litigation;

9.2.2.2 Changes involving the corporate name, official seal, articles of
association, address, contact address, contact telephone numbers, postal codes,
bank of account and account number, primary place of business, legal
representative or person in charge, registered capital, enterprise type, scope
of operations, or term of operations;

9.2.2.3 Occurrence of succession as the result of Pledgor organizational
changes;

9.2.2.4 Discovery that Borrower has endangered interests of Pledgor;

9.3 Pledgee warrants:

To properly safeguard the pledged property. In the event that pledged property
is lost or damaged as the result of improper safekeeping, Pledgee shall bear
civil liability, with the exception of causes attributable to force majeure.

Article 10 Registration and Custody

10.1 In the event that registration is required by law, the two parties to the
Contract shall jointly complete registration procedures with the concerned
registration authority. Registration expenses shall be borne by Pledgor.

10.2 Upon repayment in full of the debt obligation, the two parties to the
Contract shall jointly complete procedures to cancel the registration with the
original registration authority.

10.3 The pledged property and evidence of hypothecation rights shall be held in
the custody of Pledgee. In the event that pledged property is handed over by
Pledgor, a one-time custodian fee of ___---___ shall be paid to Pledgee. Pledgee
shall issue a custody receipt to Pledgor.

Article 11 Realization of Hypothecation Rights

11.1 In the event of any of the following circumstances, if the creditor's
rights have yet to be repaid in full, Pledgor shall negotiate with Pledgee to
liquidate the pledged property by means of discounted price or auction. Priority
will be given to application of proceeds received to the secured debt
obligation.

11.1.1 Borrower fails to fulfill debt obligations that have come due;

11.1.2 In the event that Lender recalls the loan prematurely as the result of
default on the part of Borrower, Pledgor shall bear corresponding pledge
security liability prematurely.

11.1.3 In the event that Pledgor violates its declarations and warranties or
fails to fulfill other obligations under this Contract;

11.1.4 Borrower or Pledgor engage in other conduct that infringes on the legal
rights of Pledgee, affecting Pledgee's timely and full recovery of creditor's
rights.

11.2 During the debt obligation fulfillment term, proceeds from the transfer or
disposal of pledged property by Pledgor as approved in writing by Pledgee may be
used for early repayment of the secured debt obligation, or may be deposited
with Pledgee to be used for repayment, said deposits to be limited to the amount
of the secured debt obligation.

11.3 In the event that Pledgor conceals the true circumstances of the pledged
property, such that losses are incurred by Pledgee, Pledgor shall provide
compensation therefor.

11.4 During the valid term of the Hypothecation Contract, Pledgee has the right
to collect interest earnings for the pledged property, and to deposit collected
interest earnings in Pledgor's special account established at Pledgee's offices,
or Pledgor shall safeguard same by other means, to be used to repay the secured
debt obligation after deduction of interest earnings collection fees.

11.5 In the event that the value of pledged property diminishes, Pledgee has the
right to demand that Pledgor provide supplementary security of sufficient value;
in the event that Pledgee incurs losses as the result of Pledgor's conduct,
Pledgor shall compensate for such losses.

Article 12 Pledgee's Exercise of Rights

Unless Pledgee expressly forfeits the rights under this Contract in writing,
failure to exercise or delayed exercise of all or partial rights under this
Contract, or leniency or loosening of hypothecation criteria or procedures with
respect to Pledgor shall not be construed as forfeiture of rights on the part of
Pledgee.

Article 13 Independence of Contract

This Contract shall not be invalidated due to the invalidation of the loan
contract referred to in Article 1.

Article 14 Composition of Contract

The List of Pledged Property is an integral component of this Contract,
possessing equal legal effect as this Contract.

Article 15 Modification and Assignment of Contract

15.1 Revisions and supplements to this Contract and its integral components
require the execution of corresponding written agreements upon arrival at
consensus by the two parties through consultations.

15.2 During the valid term of this Contract, Pledgee has the right to assign all
or part of the creditor's rights under the terms of the Loan Contract to a third
party, and shall notify Pledgor of such assignment. Upon assignment of
creditor's rights, the assignee shall enjoy the corresponding rights of the
original Pledgee, and Pledgor shall continue to bear pledge security liability
in accordance with the provisions of this Contract.

15.3 In the event that registration of modification and assignment of the
Contract is required by law, registration procedures shall be completed with the
concerned registration authorities.

Article 16 Dispute Resolution

16.1 In the event that disputes arise in the process of fulfillment of this
Contract by the two parties, such disputes may be resolved through
consultations, or litigation may be filed directly in the Pledgee's local
People's Court of jurisdiction. During the term of consultations or litigation,
the two parties must continue to fulfill the portions of the Contract not
involved in the dispute.

16.2 In all cases of enforcement of this Contract, if the debt obligation
fulfillment term has expired or if Lender recalls the loan prematurely due
default on the part of Borrower, and debtor fails to fulfill its debt
obligation, Pledgee may directly apply for compulsory execution of the pledged
property.

Article 17 U Negotiated Addition

Pledgor guarantees that the daily inventory balance will be no less than Ninety
Million Yuan RMB. If the balance falls lower than this, Pledgor shall promptly
notify Pledgee, and shall replenish inventory within one day's time

.



Article 18 Presentation Explanation

Pledgee submits that Pledgor should pay close attention to clauses in this
Contract that waive or limit Pledgee's liability.

Article 19 Notice Method

19.1 Notice of relevant matters by the two parties to the Contract shall be made
in writing and shall be delivered to the opposite party at the address of its
primary place of business set forth on the first page of this Contract.

19.2 When sending notices to the addresses stated above, notices shall be deemed
to have been delivered on the following dates: For notices sent by post, the
postmark date of the registered letter; for notices delivered by special
courier, the date on which the recipient signs for acceptance.

Article 20 Omissions

Matters not covered by this Contract shall be enforced in accordance with the
relevant national laws, regulations and provisions.

Article 21 Term of Contract Validity

This Contract shall come into being upon signing and affixing of official seals
by the legal representatives (persons in charge) or appointed agents of the two
parties, and shall take effect upon handing over by Pledgor of pledged property
or rights documents into Pledgee's possession, or upon registration (if
registration is required by law). Contract shall terminate when Pledgor's
security liability under the terms of this Contract is completely fulfilled.

Article 22 Number of Copies of Contract

There are two identical original copies of this Contract, one to be held by
Pledgor, one to be held by Pledgee, and   ---   to be held by registration and
notary authorities. The number of duplicates shall be determined as needed.



Pledgee ____________________________
[seals:] Shanghai Bank Contract Seal
Caohejing Branch
(Official Seal)
 
Legal Representative
(Person in Charge)
or Appointed Agent Meng Yanli
(Signature)
               Date Signed: [Blank] 2002
               Signed at: [illegible]

 

Pledgor ____________________________
[illegible]
 
(Official Seal)
 
Legal Representative
(Person in Charge)
or Appointed Agent Wang Guoxiong
(Signature)




Attachment: List of Pledged Property




--------------------------------------------------------------------------------




Attachment

LIST OF PLEDGED PROPERTY

Hypothecation Contract No. 1598



Name and Contents of Pledged Property

Quantity

Current Price/Appraised Price

Pledge Ratio (%)

Pledged Value

Related Document, Rights Certificate Numbers

Ownership

Insurance

Notarization

Hypothecation Rights

   

90 Million Yuan

22%

20 Million Yuan

                                                                               

Remarks:

1. Pledged Property contents refers to collateral brand, specifications, model
numbers or the numbers of certificates of deposit, marketable securities or
rights certificates.

2. If signed by appointed agent, power of attorney should be attached.

Pledgor: Shanghai Fangyuan Digital Technology Co., Ltd

(Official Seal)

Legal Representative

or

Appointed Agent Wang Guoxiong

Pledgee: Shanghai Bank, Caohejing Branch Contract Seal

(Official Seal)

Legal Representative

or

Appointed Agent Meng Yanli

[Date blank]




--------------------------------------------------------------------------------


